          Case 3:20-cv-00331-LRH-WGC Document 31
                                              30 Filed 07/01/20
                                                       06/30/20 Page 1 of 2




     Coreen Kopper
1
     California Bar No. 288940
2    National Labor Relations Board, Region 32
     1301 Clay Street, Suite 300N
3    Oakland, California 94612-5211
     Telephone: (510) 671-3031
4
     Coreen.Kopper@nlrb.gov
5
     Donal Criss Parker
6    California Bar No. 142308
7
     National Labor Relations Board, Region 32
     1301 Clay Street, Suite 300N
8    Oakland, California 94612-5211
     Telephone: (510) 671-3035
9    Criss.Parker@nlrb.gov
10   Attorneys for Petitioner
11
                                UNITED STATES DISTRICT COURT
12                               FOR THE DISTRICT OF NEVADA
13

14
      VALERIE HARDY-MAHONEY, Regional              Case Number
      Director of the Thirty-Second Region of the  3:20-cv-00331-LRH-WGC
15    National Labor Relations Board, for and on
      behalf of the National Labor Relations Board
16

                           Petitioner                [PROPOSED] ORDER GRANTING
                                                     ORDER GRANTING
17
              v.                                     PETITIONER’S MOTION TO
18                                                   EXCEED PAGE LIMIT
      NEVADA GOLD MINES LLC DBA
19
      NEVADA GOLD MINES
                                                     Hearing Date:
20
                                                     Hearing Time:
21
                           Respondent
              and
22
      NEWMONT USA LIMITED DBA
23
      NEWMONT MINING CORP
24

25
                           Party-In-Interest

26

27

28




     Page 1                 [Proposed] Order Granting Petitioner’s Motion to Exceed Page Limit
           Case 3:20-cv-00331-LRH-WGC Document 31
                                               30 Filed 07/01/20
                                                        06/30/20 Page 2 of 2




1

2
        This Court having considered Petitioner Valerie Hardy-Mahoney, Regional Director of
3
     Region 32 of the National Labor Relations Board, for and on behalf of the National Labor
4
     Relations Board’s (“Petitioner”) Motion to Exceed Page Limit and accompanying Declaration
5
     of Donal Criss Parker, and good cause appearing therefor, hereby orders that Petitioner’s
6
     Motion to Exceed Page Limit is granted. Petitioner’s Reply Memorandum in Support of its
7
     Petition for Injunction Under Section 10(j) of the National Labor Relations Act shall not
8
     exceed twenty (20) pages.
9
              IT IS SO ORDERED this __________   day2020.
                                    1st day of July, of June/July, 2020.
10
                                                  ____________________________________
11                                                UNITED STATES DISTRICT COURT JUDGE
                                                      ___________________________________
12                                                    LARRY R. HICKS
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Page 2                   [Proposed] Order Granting Petitioner’s Motion to Exceed Page Limit
